Order entered July 20, 2015




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-15-00833-CR

                             KOBEY WAYNE KELLY, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 292nd Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F13-16775-V

                                             ORDER
       The Court GRANTS court reporter Peri Wood’s July 16, 2015 request for an extension

of time to file the reporter’s record only to the extent that we ORDER Ms. Wood to file the

reporter’s record within FORTY DAYS of the date of this order.

       We DIRECT the Clerk to send copies of this order to Peri Wood, official court reporter,

292nd Judicial District Court, and to counsel for all parties.



                                                        /s/      ADA BROWN
                                                                 JUSTICE